Citation Nr: 1817626	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-35 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 9, 2010, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A. K.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which implemented a July 2013 Board decision granting entitlement to service connection for bilateral hearing loss, and assigned a 70 percent disability rating, effective February 9, 2010.  The Veteran timely appealed the effective date assigned for the grant of service connection.

The Veteran and his witness, A. K., testified at a hearing before the undersigned in March 2018.  A hearing transcript is of record.

The issue of whether clear and unmistakable error (CUE) was committed in a December 1954 rating decision, which initially denied the Veteran's claim of entitlement to service connection for defective hearing, was reasonably raised by the record in an April 2010 statement, wherein the Veteran expressly contested the denial of his claim in the December 1954 rating decision.  The Veteran additionally clarified at his March 2018 Board hearing that he was alleging that CUE was committed in the December 1954 rating decision.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board may not consider a CUE challenge to a final RO decision in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  The Board notes that this issue was raised prior to VA's recent amendment regarding standardized claims forms; and therefore, the issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b) (2017); see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (codified at 38 C.F.R. §§ 19.23-19.24) (requiring that claims and notices of disagreement be filed on standard forms, effective March 24, 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A December 1954 rating decision denied the Veteran's claim of entitlement to service connection for defective hearing, and an accompanying letter notifying him of the decision was issued on January 14, 1955; the Veteran did not appeal that decision.  

2.  On February 9, 2010, the Veteran filed a new claim of entitlement to service connection for bilateral hearing loss, on VA Form 21-526, which was accepted as a claim to reopen the previously denied claim of entitlement to service connection for defective hearing.

4.  There was no communication received between the time of the expiration of the prior appeal period, in January 1956, and the receipt of the February 9, 2012, claim to reopen the previously denied claim of entitlement to service connection for defective hearing.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to February 9, 2010, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.109, 3.155, 3.159, 3.114, 3.400, 3.816, 20.300, 20.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claim on appeal arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for bilateral hearing loss.  Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

In addition, VA fulfilled its duty to assist the appellant with regard to the claim on appeal in obtaining any identified and available evidence needed to substantiate the claim, and there is no evidence that there are any outstanding, relevant records that have not yet been requested.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board will therefore proceed to the merits of the claim being decided herein.

II.  Earlier Effective Date for Service Connection

The appellant seeks entitlement to an effective date earlier than February 9, 2010, for the award of service connection for bilateral hearing loss.  He contends that the date for the award of service connection should be made effective in 1954, when he filed his original service connection claim.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  If the claim for compensation was received within one year of separation from service, the effective date is the day following separation from service.  See 38 U.S.C.A. § 5110(b)(1); see also 38 C.F.R. § 3.400(b)(2)(i) (the effective date for a claim for disability compensation is the date of receipt of claim or the date entitlement arose, whichever is later, unless filed within a year of separation).

As noted in the introduction, VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014) (codified at 38 C.F.R. §§ 19.23-19.24).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the prior, applicable, regulations, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a claimant or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

In the instant case, the Veteran initially filed his claim of entitlement to service connection for defective hearing in October 1954, shortly after his separation from service.  That claim was denied in the December 1954 rating decision.  The record does not contain any indication that the Veteran attempted to appeal that decision, and the Veteran did not submit additional evidence prior to the expiration of the appeal period.  See VAR 1201(E) (1950).  Thus, the December 1954 rating decision is final.  See R&PR 1330 (1936); VAR 1008 (1954).  

Moreover, there was no further communication received, after expiration of the appeal period in January 1956 and prior to receipt of the February 2010 claim, indicating the Veteran's desire to reopen his previously denied service connection claim for defective hearing.  38 C.F.R. § 3.155(a) (2014).  Thus, there stands not basis for the Board to find that an earlier effective date is warranted for the award of service connection for the Veteran's bilateral hearing loss.  

In various statements and during his March 2018 Board hearing, the Veteran contended that the January 1955 notice letter accompanying the December 1954 rating decision was defective, wherein the letter did not instruct him as to how or where to file an appeal to the denial of his claim.  However, the regulation in effect at the time the December 1954 decision was issued provided that a claimant was to "be informed of the decision reached and the reason therefore."  VAR 1007 (1954).  Further, the claimant was to "be advised upon completion of adjudicative action based upon the decision, of the provisions thereof, and his entitlement or nonentitlement thereunder, and of his right of appeal, and of the time within which appeal must be taken.  Id.  Notably, the regulation further provided that "[f]ailure to receive written notice of right to, and time for, appeal will not extent the time for filing appeal."  Id.  The regulation did not provide for any instruction as to how or where an appeal was to be filed.  Moreover, there was no recourse for extending an appeal period if a claimant were to contend that the required notice letter had not been received.

Accordingly, the Board finds that the January 1955 notice letter complied with the applicable regulation for notice of VA's decision to deny his service connection claim for defective hearing, as the letter notified him of his right to appeal the decision "to the Administrator of VA at any time within 1 year of the date of [the] letter."  Accordingly, the Board is without legal basis to find that the January 1955 notice letter was defective.  

The Board is sympathetic to the Veteran's contentions and the evidence of record reflecting that he was preoccupied with arranging for his college education at the time the December 1954 rating decision was issued, and that he did not understand how or where he would have been required to appeal the denial of his claim for service connection for defective hearing.  Regardless, relevant laws and regulations provide that every claimant for VA benefits is charged with knowledge of the laws and regulations governing VA benefits.  See Morris v. Derwinski, 1 Vet.App. 260, 265 (1991) ("[R]egulations are binding on all who seek to come within their sphere, 'regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.'") (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  "The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations." Id. (citing Fed. Crop Ins. Corp. 332 U.S. at 385).

Thus, although the Veteran has contended that service connection for bilateral hearing loss should have been awarded in 1954, when he first filed his service connection claim, the appeal period for the original claim expired, and the decision to the deny the claim was final.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  The law is clear that the effective date for service connection based on a claim reopened after final disallowance is not the date of the initial claim; but rather the effective date cannot be any earlier than date of receipt of claim to reopen.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Moreover, despite its sympathy for the Veteran, the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C. § 7104(c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017).

Based on the foregoing, the Board finds that the February 9, 2010, date is the proper effective date for the award of service connection for bilateral hearing loss; thus, the Veteran's appeal for an earlier effective date must be denied.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As a final note, the Board has referred the issue of whether CUE was committed in the December 1954 rating decision that originally denied entitlement to service connection for defective hearing.  While the granting of a CUE claim may ultimately result in an earlier effective date for the Veteran, it is not improper for the Board to decide the earlier effective date presently on appeal at this time, based on the current record, while referring the CUE claim to the AOJ.  See, e.g., Brown v. Shinseki, No. 2011-7071, 430 Fed. Appx. 886, 2011 WL 2710353 (Fed. Cir. July 13, 2011) (unpublished per curiam decision) (affirming Veterans Court decision that both affirmed a Board denial of an earlier effective date and found that it lacked jurisdiction to review a CUE claim that the Board had referred).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  In other words, the issues are not necessarily intertwined.  Thus, the appropriate manner in which the Veteran can seek an earlier effective date for the grant of service connection for bilateral hearing loss is to file a motion alleging CUE in the December 1954 rating decision.


ORDER

Entitlement to an effective date prior to February 9, 2010, for the award of entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


